161 S.W.3d 13 (2004)
In re Ravinder AGUSALA, M.D., Relator.
No. 14-04-00317-CV.
Court of Appeals of Texas, Fourteenth District, Houston.
May 20, 2004.
James B. Edwards, Carol Jean Harrell Minck, Stafford, for appellants.
Helen A. Cassidy, Howard L. Nations, Robert S. Troth, Houston, for appellees.
Panel consists of Justices YATES, ANDERSON, and HUDSON.

OPINION
PER CURIAM.
On May 6, 2004, Relator, Dr. Ravinder Agusala, filed a motion to dismiss the original proceeding because the underlying cause of action has settled. See TEX.R.APP. P. 42.1. The motion is granted.
Accordingly, the petition for writ of mandamus is ordered dismissed.